Citation Nr: 0322507	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  02-00 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 13, 
1985, for service connection for neurogenic bladder.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.

3.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Columbia, South 
Carolina, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In a February 2001 
rating decision, the RO denied entitlement to specially 
adapted housing or a special home adaptation grant, and 
denied entitlement to financial assistance in the purchase of 
an automobile and adaptive equipment or adaptive equipment 
only.  In a January 2002 rating decision, the RO denied 
entitlement to an effective date earlier than August 13, 
1985, for service connection for neurogenic bladder, and 
denied entitlement to special monthly compensation based on 
the need for aid and attendance.

The issues, other than that of entitlement to an earlier 
effective date for the grant of service connection for 
neurogenic bladder, will be considered in the remand section 
of this decision.


FINDINGS OF FACT

1.  In an unappealed decision issued in December 2000, the 
Board established an effective date of August 13, 1985 for 
the grant of service connection for neurogenic bladder.

2.  In an unappealed determination in May 2001, the Board 
denied the veteran's motion for reconsideration of the 
December 2000 decision.

3.  The veteran has not alleged that there is clear and 
unmistakable error in the Board's December 2000 decision.



CONCLUSION OF LAW

The Board's December 2000 decision precludes an effective 
date earlier than August 11, 1985 for the grant of service 
connection for neurogenic bladder.  38 U.S.C.A. § 7103(a) 
(West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable to a matter 
of pure statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see Livesay v. Principi, 15 Vet App 
165 (2001) (holding that VCAA had no applicability to claims 
of CUE in prior Board decisions).  In this case, as will be 
discussed below, the pertinent facts are not in dispute, and 
the claim is controlled by statutory interpretation.  
Therefore, the VCAA is not applicable to the claim for an 
earlier effective date.


I.  Earlier Effective Date

Under the doctrine of res judicata, a judgment entered on the 
merits by a court of competent jurisdiction in a prior suit 
involving the same parties or their privies settles that 
cause of action and precludes further claims by the parties 
or their privies based on the same cause of action, including 
the issues actually litigated and determined in that suit, as 
well as those which might have been litigated or adjudicated 
therein. Lawlor v. National Screen Service Corp., 349 U.S. 
322, 325-26 (1955).  The doctrine of res judicata is 
applicable to Board decisions.  Olson v. Brown, 5 Vet. App. 
430 (1993).

A Board decision is final unless the Board's Chairman orders 
reconsideration of that decision, or the decision is revised 
on the basis of clear and unmistakable error.  38 U.S.C.A. 
§§ 7103(a), 7111 (West 2002)

The Board's December 2000 decision effectively determined 
that August 13, 1985 was the proper effective date for the 
grant of service connection for neurogenic bladder.  In May 
2001, the Board's Chairman declined to reconsider this 
decision, and the veteran has not made a current claim of 
clear and unmistakable error in the December 2000 decision.  

Although the Board is required under 38 U.S.C.A. § 5108 (West 
2002) to reopen claims that the Board has previously and 
finally denied when "new and material evidence" is 
presented, in this case such a reopening could not result in 
an earlier effective date because an award granted on a 
reopened claim may not be made effective prior to the date of 
receipt of the reopened claim.  Lapier v. Brown, 5 Vet App 
215 (1993).

Thus, the Board's December 2000 decision serves to preclude 
an effective date earlier than August 13, 1985 for the grant 
of service connection.



ORDER

Entitlement to an effective date earlier than August 13, 
1985, for the grant of service connection for neurogenic 
bladder is denied.



REMAND

The veteran has the following service-connected disabilities: 
neurogenic bladder, chronic low back syndrome, and prostate 
cancer.  He has been granted a total disability rating for 
compensation purposes based on individual unemployability.  

In order for a veteran to receive a certificate of 
eligibility for specially adapted housing, the veteran must 
have permanent and total service-connected disability due to: 
(1) the loss, or loss or use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or (3) the loss or 
loss of use of one lower extremity, together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.  

The term "preclude locomotion" in the regulation means that 
there is a necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion, even though occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

On VA examination in May 2002 to determine the need for 
regular aid and attendance or housebound status, the veteran 
indicated that he was unable to walk.  In the examination, he 
was sitting in a wheelchair.  The examiner found that the 
veteran's fine movements of the upper extremities were 
intact, but that his grip was moderately weak.  The veteran 
was able to feed himself, but he buttoned clothing with 
difficulty.  The examiner found that motion of the lower 
extremities was limited to about 50 percent of normal, and 
that the veteran was not able to bear weight with his lower 
extremities.  Motion of the spine, trunk, and neck was 
limited to about 50 percent of normal.  The examiner also 
noted that the veteran had significant difficulty with poor 
memory.  The examiner found that the veteran was not able to 
walk without the assistance of another person, and that he 
was able to leave home only with an electric wheelchair.  The 
examiner concluded that the veteran required daily personal 
health care services.

In an April 2003 hearing at the RO, the veteran was using a 
motorized wheelchair.  He reported that his wife had to help 
him bathe, dress and undress, because he was not able to bend 
enough to complete those tasks by himself.  

It is unclear from the record whether the veteran is confined 
to a wheelchair or has limitations in activities of daily 
living due to his service connected disabilities, or whether 
such limitations are the result of non-service-connected 
disabilities.

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran an 
orthopedic and neurologic examination to 
determine whether his service connected 
disabilities cause him to be confined to 
a wheel chair, or causes disability such 
that he would be equally well served by 
an amputation stump at the site of 
election.  The examiner(s) should review 
the claims folders prior to the 
examination, and not such review in the 
examination report(s).

2.  The veteran should also be afforded 
an examination to assess his need for aid 
and attendance.  The examiner should 
comment on whether the veteran's service-
connected disabilities prevent him from 
dressing or undressing himself, keep 
himself clean and presentable, attend to 
the wants of nature, or prevent him from 
protecting himself from the hazards 
incident to his environment.  The 
examiner should also note whether the 
service-connected disabilities requires 
the frequent adjustment of an orthopedic 
device that cannot be done without 
assistance.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



